Title: From George Washington to Brigadier General Alexander McDougall, 15 March 1777
From: Washington, George
To: McDougall, Alexander



Dear Sir
Head Qrs Morristown 15th March 1777.

When speaking of your Son, I was just now informed, that he had not been provided for in the late appointments of Officers in your State, being under parole when they were made. The part he early took in the Contest & his sufferings for it, would not be rewarded, was he to be neglected; I therefore wish, if he inclines to continue in service, that he may be appointed to the command of One of the Four Companies I wrote Genl George Clinton to raise, if all the Officers are not already nominated, or if he is not under promises on the Head. This you will communicate to Genl Clinton, and if Mr McDougal cannot be provided for in that way, you will be pleased to set him to raising a Company, and to fix on such Officers as you and he shall esteem good & who can assist in facilitating the Work. I will annex it to some Regiment. I am Dr Sir Yr Most Obedt Servt

Go: Washington

